Citation Nr: 0303261	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
November 1945.  He is deceased, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which denied service connection 
for the cause of the veteran's death, and from an April 1999 
RO decision which denied a claim for DIC under the provisions 
of 38 C.F.R. § 1318.  The case was remanded by the Board in 
June 2000.

The Board notes that the RO also listed an appellate issue of 
entitlement to Chapter 35 Survivors' and Dependents' 
Educational Assistance.  However, the appellant never claimed 
or appealed for Chapter 35 educational benefits.  Rather, the 
RO just routinely adjudicated this issue and carried it 
forward in the appeal.  The Board notes that there would be 
eligibility for such benefits if there was a favorable 
finding on the issue of service connection for the cause of 
the veteran's death.  In any event, the Board finds that this 
is not a separate appellate issue, and it will not be 
addressed.

The present Board decision addresses the issue of service 
connection for the cause of the veteran's death.

With regard to the issue of entitlement to DIC under 38 
U.S.C.A. § 1318, the Board has imposed a temporary stay on 
the adjudication of such claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs,  
260 F.3d 1365 (Fed. Cir. 2001).  When the Board's stay on 
such claims is lifted, another Board decision will be issued 
which addresses this issue.


FINDINGS OF FACT

1.  The veteran died many years after service as the result 
of multiple conditions, including pneumonia, sepsis, and 
coronary artery disease; all these fatal conditions began 
years after service and were not caused or permanently 
worsened by his service-connected low back disorder (his only 
service-connected condition).

2.  The veteran's service-connected low back disability 
played no significant role in his death; death was due to 
overwhelming non-service-connected illness.


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from June 1942 to November 
1945.  His service medical records do not show chronic heart 
or lung ailments.  

At the time of his death, he was service-connected for 
postoperative residuals of lumbar spine disc disease, for 
which a 60 percent rating had been assigned.  

Medical records dated in the 1970s and later show the veteran 
then had such chronic ailments as coronary artery disease, 
peripheral vascular disease, and chronic obstructive 
pulmonary disease.  He had multiple surgeries related to 
arteriosclerosis of the heart and blood vessels.  

The veteran died in a nursing home in December 1997.  
Numerous medical records have been received showing that for 
most of the year preceding death he was either hospitalized 
or in a nursing home for chronic ailments.  Medical records 
from this time contain occasional reference to his service-
connected low back problem, but nearly all of the records 
concern non-service-connected ailments such as urosepsis, 
coronary artery disease, valvular heart disease, congestive 
heart failure, peripheral vascular disease, Alzheimer's 
disease, prostate cancer, cataracts, pneumonia, etc.  The 
records detail an earlier history of several operations for 
cardiovascular disease, such as coronary artery bypass, heart 
valve replacement, abdominal aortic aneurysm repair, etc.  
The medical records from the year preceding death depict the 
veteran as severely disabled from his chronic ailments, 
requiring assistance with activities of daily living.  
Nursing home records from the days preceding death in 
December 1997 show treatment for pneumonia and gradual 
further deterioration of health.  A discharge (death) 
document from the nursing home lists the following discharge 
diagnoses:  septicemia, urinary tract infection, 
hypertension, congestive heart failure, aortic aneurysm, 
Alzheimer's disease, prostate cancer, cataract, and 
sinoatrial node dysfunctioin.

The original copy of the veteran's death certificate, signed 
and dated by Dr. Beaman on December 30, 1997, shows that the 
veteran died at the age of 83 on December 24, 1997.  Listed 
as the immediate cause of death was pneumonia, said to be due 
to or the consequence of sepsis, said to be due to or the 
consequence of coronary artery disease.  

An amended copy of the veteran's death certificate, signed 
and dated by Dr. Beaman on January 12, 1998, lists the 
immediate cause of death as pneumonia, said to be due to or 
the consequence of sepsis, said to be due to or the 
consequence of coronary artery disease, said to be due to 
"chronic lumbar [with] impaired mobility."  On the form, the 
doctor said that changes were made after a review of the 
patient's records.

Dr. Beaman has indicated he does not have any additional 
medical records on the veteran.  

In June 2002, the veteran's claims file was reviewed by a VA 
physician, especially in regards to whether veteran's 
service-connected low back disability caused or contributed 
to his death.  In noting that the veteran's amended death 
certificate listed the immediate cause of death as pneumonia, 
secondary to sepsis, secondary to coronary artery disease, as 
a consequence of impaired mobility and chronic lumbar 
problems, the VA physician opined that he believed it would 
be medical speculation to state the veteran's death was 
causally related to his lumbosacral disease and immobility.  
The physician noted that while immobility and sedentary 
lifestyle was a risk factor for coronary artery disease, 
aging was a much more predominant risk factor, given that the 
veteran's had been in his mid-80s when he developed his 
pneumonia on top of his coronary artery disease.  The 
physician also stated that it would be speculation to say 
that if veteran did not have his back disease he would not 
have been sedentary or would not have developed coronary 
artery disease.  

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and the 
supplemental statement of the case, the appellant has been 
notified of the evidence necessary to substantiate her claim 
for service connectioin for the cause of the veteran's death.  
Identified relevant medical records have been obtained to the 
extent possible, and a VA medical opinion has also been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

For DIC based on service connection for the cause of a 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be presumed for certain chronic diseases, 
such as organic heart disease and arteriosclerosis, which are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. 
§ 3.310.

The appellant asserts that the veteran's service-connected 
low back disorder caused him to live such a sedentary 
lifestyle that he developed the coronary artery disease that 
led to his death.  She argues that, therefore, service 
connection should be granted for the cause of the veteran's 
death.  

The veteran's service medical records do not show the 
presence of any chronic heart or lung disease, or any of the 
other serious non-service-connected ailments which the 
veteran had at the time of his death.  All these illnesses 
appeared many years after service, and the credible medical 
evidence does not suggest that these ailments are related to 
service or related to the service-connected low back 
condition.  The medical records from the year before the 
veteran's death contain only incidental mention of his low 
back disorder, but describe in great detail the debilitating 
effects of his non-service-connected heart, lung, and 
numerous other ailments which required an extended stay in a 
nursing home.  Pneumonia is the most prominent condition 
shown in the medical records in the days up to the veteran's 
death in December 1997.

The veteran's original December 1997 death certificate, 
completed by Dr. Beaman, lists the causes of death as 
pneumonia, sepsis, and coronary artery disease.  In an 
amended certificate in January 1998, Dr. Beaman added on 
"chronic lumbar [with] impaired mobility."  This appears to 
be only an unsupported attempt to somehow implicate the 
service-connected low back disorder in the veteran's death.  
Dr. Beaman has produced no records which would support the 
theory that the low back condition was a cause or 
contributing cause in the veteran's death, and the records 
preceding the veteran's death do not suggest that the low 
back condition played any role in death or caused or 
contributed to the unrelated ailments involved in death.  A 
VA physician who reviewed the entire record has indicated 
that it would be only speculation to consider the low back 
condition as being involved in death.  

The weight of the credible evidence establishes that the 
veteran's death many years after service was immediately the 
result of non-service-connected pneumonia, and there were 
multiple underlying or coexisting non-service-connected 
ailments, such as sepsis and coronary artery disease, which 
contributed to death.  The evidence shows that all of these 
fatal non-service-connected conditions began years after 
service and were not caused or permanently worsened by the 
service-connected low back disorder.  The credible medical 
evidence shows the service-connected low back disorder did 
not cause death, nor did it substantially or materially 
contribute to death.  Death was due to overwhelming non-
service-connected illness.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Thus the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

